The Honorable Stanley Russ State Senator Post Office Box 787 Conway, Arkansas 72033
Dear Senator Russ:
This is in response to your request for an opinion on whether the Secretary of State may furnish rent-free housing to the President Pro Tempore of the Arkansas Senate without violating Ark. Const. amend. 70 or any other provision of the Constitution of Arkansas or the laws of the state. I assume the housing at issue is or would be in a state-owned building located on the capitol grounds.
Arkansas Code Annotated § 22-3-202 provides that the Secretary of State "is the constituted and legal custodian of the State Capitol Building, the grounds, and all the furniture and fixtures thereon and therein belonging to the state." This provision, in my view, permits the Secretary of State reasonable discretion to assign space in the State Capitol Building and other buildings upon the grounds to state agencies and officials and to determine what rental, if any, may and should be charged for their use of such space.
As you know, this office issued Op. Att'y Gen. 93-029 (a copy of which is attached) in response to a request from you and Representative John Miller. That opinion addressed the constitutionality of a proposal for the state to provide rent-free residences in state-owned facilities to certain constitutional officers, including the President Pro Tempore of the Senate, during their terms of office. That opinion concluded that "it would not be unreasonable or unlikely that a court would find carefully circumscribed housing provided to certain state officials, maintaining permanent residence at a distance from the state capitol, not to be violative of Amendment [70]." There having been no reported decisions of the appellate courts of Arkansas interpreting Ark. Const. amend. 70
issued since the date of Op. Att'y Gen. 93-029, the views expressed therein remain the opinion of this office with respect to Ark. Const. amend. 70.
In my opinion, no other provision of the Constitution of Arkansas or the statutory or other law of the state would prohibit the Secretary of State from furnishing the President Pro Tempore of the Arkansas Senate rent-free housing in a state-owned building located on the capitol grounds.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh